 



Exhibit 10.1.21

*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.

AMENDMENT SEVEN TO THE
TERM SHEET FOR SUBSCRIBER UNITS AND SERVICES AGREEMENT
BETWEEN NEXTEL COMMUNICATIONS, INC. AND MOTOROLA, INC.

     This Amendment to the Term Sheet for Subscriber Units and Services
(“Amendment”) is entered into this 14th day of December, 2004 and shall be
deemed effective as of the last date signed below (“Effective Date”) between
MOTOROLA, INC., a Delaware corporation, by and through its Global Telecom
Solutions Sector, with offices at 8000 West Sunrise Boulevard, Plantation, FL
33322 (“Motorola”), and, NEXTEL COMMUNICATIONS, INC., a Delaware corporation,
with offices at 2001 Edmund Halley Drive, Reston, VA 20191 (“Nextel”); (Motorola
and Nextel to be collectively referred to as the “Parties” and each a “Party”).

     WHEREAS, Motorola and Nextel entered into (i) the Term Sheet for Subscriber
Units and Services dated as of the 31st day of December 2003 (the “Handset Term
Sheet”) and (ii) the iDEN Infrastructure 5 Year Supply Agreement effective as of
the 1st day of January, 1999 (“Infrastructure Agreement”);

     WHEREAS, Motorola and Nextel previously entered into the Extension
Amendment to the Infrastructure Agreement dated March 16, 2004, and effective as
of January 1, 2004, which extended the term of the agreements described in
(i) and (ii) of the foregoing recital through the earlier of December 31, 2004
or execution of a master sales agreement; and

     WHEREAS, Motorola and Nextel wish to make certain amendments to and extend
the terms of the Handset Term Sheet to reflect agreement to certain business
terms intended to be effective prior to execution of a master sales agreement;

     NOW, THEREFORE, in consideration of the promises and mutual obligations
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, Motorola and Nextel agree
as follows:

1. General



  1.1   Except as set forth herein, all capitalized terms not defined herein
shall have the meanings given to them in the Handset Term Sheet. All references
are to sections in the Handset Term Sheet.     1.2   Unless otherwise stated,
all references to Nextel include its wholly owned subsidiary Boost LLC.

2. Agreement Modifications

Motorola and Nextel agree that the following sections of the Agreement are
modified to read as follows:

Nextel and Motorola Confidential
Page 1 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.



  a.   Section 1 “Term” is deleted in its entirety and replaced with the
following:

“The term of this Handset Term Sheet is extended to December 31, 2007 or until
the Parties execute a master sales/supply agreement that includes a handset
supplement. During the term of this Handset Term Sheet, the Parties will conduct
business pursuant to the terms and conditions stated herein. The terms and
conditions of the Handset Term Sheet will remain in full force and effect unless
their provisions specifically provide otherwise.”



  b.   Section 2.2 “Co-Operative Advertising Program for the Term” is modified
by adding the following new subsection:

“Effective January 1, 2005, Motorola agrees to provide Nextel with a [*] Co-Op
fund based on the Base Package Price of Handset Units (excluding all “Limited
Edition”, “Special Edition”, “NASCAR”, and DBR models), transceiver only units,
and data devices purchased by Nextel through Motorola’s iDEN Subscriber Group
and pursuant to promotional guidelines previously agreed upon buy the Parties.
For purposes of calculating the [*] Co-Op fund, the Base Package price will
exclude SIM Card, SIM Card pick fees and any incremental Nextel specified
collateral and associated pick fees.”



  c.   Section 2.4.2 “Falcon Subscriber Unit Post-Paid Pricing” is deleted in
its entirety and replaced with the following:

“Section 2.4.2 Falcon Subscriber Unit Pricing and Terms



  1.   The pricing for each of the “Falcon” Handset Units for 2005 is specified
in Exhibits B-3 (for Boost models) and B-4 (for all other Nextel models)
attached and shall constitute the maximum Base Package price that Motorola shall
charge Nextel for the listed Handset Units (“Not to Exceed,” or “NTE” price).  
  2.   Exhibit B-3 and Exhibit B-4 may be amended from time to time by mutual
agreement of the Parties by means of amendments, additions or supplemental
Subscriber Unit Price Sheets. For each Subscriber Unit model, the Subscriber
Unit Price Sheet will indicate whether the Subscriber Unit model is categorized
as a Low Tier, Mid Tier, High Tier, or Special Category Subscriber Unit model.  
      Unless agreed to otherwise, the Subscriber Unit Price Sheets will be
submitted to Nextel in Microsoft Excel Format (Office 2000 or newer) on a
monthly basis no later than the 15th day of every month, and contain the
following Subscriber Unit information:

Nextel and Motorola Confidential
Page 2 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.

                      Product Information:    

  -   Model Number             -   Customer Options     -   Transceiver-Only
Model Number     -   Transceiver-Only Customer Option     -   Subscriber Unit
Pricing     -   Transceiver-Only Price     -   Base Package Cost     -   Package
Adders, itemized breakdown including as a minimum:

          o   Batteries

          o   Chargers

          o   Options

          o   Features

          o   Packaging and Collateral

  -   Total Package Cost with Adders

             

  3.   Effective January 1st, 2005, Nextel and Motorola will jointly determine
the tier classification (High Tier, Mid Tier or Low Tier) for each new
Subscriber Unit model for the purposes of Efficiency Curve Price Adjustments
(ECPAs). Tier classification will be based on the following criteria or
guidelines for Low Tier, Mid Tier and High Tier Subscriber Unit models (these
definitions are not retroactive and therefore will not apply to Subscriber Unit
models with Ship Acceptance Dates prior to January 1st, 2005, unless agreed
otherwise in writing by Nextel and Motorola):

                            Subscriber Unit Portfolio Tiering Criteria    
Criteria (1)     LOW TIER     MID TIER     HIGH TIER                            
Main Display
    [*]     [*]     [*]    
External Display (Clams only)
                     
Free Data Space/Memory
                     
Camera (2)
                     
Camera Flash (2)
                     
Unique Mechanics
                     
Others
                     
Browser
                     



--------------------------------------------------------------------------------

General Guiding Principles   (1)   Handset falls in the tier that meets the
majority of the criteria. When there is a tie, the order of the criteria listed
above will be used to determine the tier.   (2)   Applicable only for handsets
with camera.   (3)   These criteria are guidelines only. For new handsetsts
being introduced, these criteria will likely need to be reviewed at least every
six-twelve months and as new technology becomes available.   (4)   This tier
classification does not apply to handsets that move down a tier after reaching
the limit of Efficiency Curve Price Adjustments.   (5)   These handset tier
classifications are effective as of January 1, 2005.



  4.   In addition to Low Tier, Mid Tier, and High Tier, a fourth tier
classification will be used for Special Category Subscriber Unit models. The
Parties shall mutually agree in writing on any Subscriber Units that fall into
the Special Category. Special Category Subscriber Unit models will typically
include Subscriber Units with the following characteristics:



  -   Low-volume or highly customized Subscriber Units that may or may not be
produced in limited production runs;

Nextel and Motorola Confidential
Page 3 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.



  -   Subscriber Units requiring unique logistics;     -   Subscriber Units with
special pricing considerations or other Subscriber Units as mutually agreed by
Nextel and Motorola.     -   This new Special Category shall be effective
January 1st, 2005 and is not retroactive to Subscriber Unit models with Ship
Acceptance dates prior to January 1st, 2005, unless agreed otherwise in writing
by Nextel and Motorola.

On an annual basis, Nextel and Motorola will review the tiering criteria and the
general guiding principles set forth in the above table. Parties must mutually
agree in writing upon changes to the tiering criteria, the general guiding
principles or classification of Subscriber Unit models.

The categorization of models will be reflected on Exhibits B-3 and B-4 that will
be attached to this Amendment. As of January 1, 2005, Nextel and Motorola
mutually agree that a summary of the categorization is reflected as follows:

[*]



  d.   Section 2.4.3 “Subscriber Equipment Unit Pre-Paid Pricing and Terms” is
modified by the addition of the following provisions:



  1.   “Effective January 1, 2005, Pre-Paid Pricing and Terms as identified in
this Section 2.4.3 will no longer be applicable, and will be replaced by the
Pricing and Terms as defined in Section 2.4.2, except for the warranty terms
conditions associated with either pre-paid or post-paid phones which will remain
unchanged. Exhibit B-3 will contain Boost (previously “Pre-Paid”) models.    
2.   For the Subscriber Unit models described in Section 2.4.3 (Exhibit B-1),
the Subscriber Unit sales volumes accumulated prior to January 1, 2005 will
remain in the cumulative Subscriber Unit volumes of the Pre-Paid model as
described in Section 2.4.3. These handset volumes accumulated prior to
January 1, 2005 do not count towards Efficiency Curve Calculations.     3.   All
future applicable pricing changes will be included in updates to Exhibit B-3 for
Boost Subscriber Unit models and Exhibit B-4 for all other Subscriber Unit
models.”



  e.   Section 2.6 “Efficiency Curve Price Adjustments” is deleted in its
entirety and replaced with the following:         “Section 2.6 Efficiency Curve
Price Adjustments

Nextel and Motorola Confidential
Page 4 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.



  2.6.1   The following price reductions or Efficiency Curve Price Adjustments
shall apply to Low-Tier, Mid-Tier, and High-Tier iDEN Subscriber Units purchased
by Nextel as identified in Exhibit B-3 and Exhibit B-4, excluding Special
Category Subscriber Units and Nextel sourced items (i.e., Subscriber Identity
Module (SIM) Cards, collateral pieces, and associated pick fees) (“Eligible
Subscriber Units”). The following Efficiency Curve Price Adjustment thresholds
are effective January 1, 2005 and are not retroactive to any Efficiency Curve
Price Adjustments that occurred in 2004 (no retro-active impacts to the
efficiency curve model). Efficiency Curve Price Adjustment Thresholds for
Eligible Subscriber Units:



  •   A [*] percent [*] price reduction after every [*] Low-Tier (LT) Eligible
Subscriber Units (net of returns) shipped to Nextel, wherein Low-Tier Subscriber
Units are defined in Exhibit B-3 and Exhibit B-4.     -   A [*] percent [*]
price reduction after every [*] Mid-Tier (MT) Eligible Subscriber Units (net of
returns) shipped to Nextel, wherein Mid-Tier Subscriber Units are defined in
Exhibit B-3 and Exhibit B-4.     -   A[*] percent [*] price reduction after
every [*] High-Tier (HT) Eligible Subscriber Units (net of returns) shipped to
Nextel, wherein High-Tier Subscriber Units are defined in Exhibit B-3 and
Exhibit B-4.



  2.6.2   The volumes of Subscriber Units purchased by Nextel are aggregated by
tier (not model), meaning that the Efficiency Curve Price Adjustments occur each
time the aggregate number of total Subscriber Units regardless of model number
shipped to Nextel is achieved in each of LT, MT, or HT. Only Subscriber Unit
models that have shipped at the time of an Efficiency Curve Price Adjustment are
eligible for the corresponding price reduction. Provided however that newly
introduced Subscriber Unit models shall not be eligible for an Efficiency Curve
Price Adjustment until [*] after the initial shipment to Nextel, Nextel
Customers, Nextel dealers or Nextel agents in Nextel’s distribution network;
however, purchases of those Subscriber Units will still count toward the
aggregate number of Subscriber Units in a particular tier for the purposes of
Efficiency Curve Price Adjustment thresholds.         For example, if an
eligible Mid-Tier Subscriber Unit model initially ships to Nextel, Nextel
Customers, Nextel dealers or Nextel agents in Nextel’s distribution network on
[*], the Subscriber Units are included in the count toward the agreed upon
eligible aggregate number of Mid-Tier units from [*]. However, if a mid-tier
efficiency curve reduction occurs prior to [*] after the initial shipment to
Nextel, Nextel

Nextel and Motorola Confidential
Page 5 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.

Customers, Nextel dealers or Nextel agents in Nextel’s distribution network, the
model shall not be eligible for the Efficiency Curve Price Adjustment. The model
shall be eligible for subsequent Mid Tier Efficiency Curve Price Adjustments
when they occur.



  2.6.3   Percentage price reductions shall be based on the Fully Kitted price
of the eligible Subscriber Units, as adjusted by any efficiency curve, and
benchmarking price reductions or PA application, including accessory upgrades
and feature options, but excluding Nextel sourced/selected items (i.e., SIM
Cards, collateral pieces, and associated pick fees). The Parties agree that in
no event will the application of Purchase Advance Price Adjustments reduce the
[*] subscriber Unit’s price below its benchmarked Base Package Price



  2.6.4   Section is intentionally blank.



  2.6.5   If a separate price adjustment is made pursuant to the Benchmarking
Process or Most Favored Nation (MFN) pricing adjustment provisions (subject to
Nextel’s concurrence) under this Agreement (“Interim Price Adjustment”), then
that product shall be excluded from the next subsequent Efficiency Curve Price
Adjustment, if the next Efficiency Curve occurs within [*] after the
aforementioned pricing adjustment. However, purchases of those Subscriber Units
shall still count towards the Efficiency Curve purchase thresholds.



  2.6.6   Effective January 1, 2005, individual Subscriber Unit models will be
limited to:



  -   [*] Efficiency Curve Price Adjustments per calendar year.     -   [*]
Efficiency Curve Price Adjustments in a specific Subscriber Unit model’s tier
classification, then the Subscriber Unit model drops down one tier
classification.     -   [*] Efficiency Curve Price Adjustments in the Subscriber
Unit model’s lifetime.     Except as otherwise specified in Section 2.6.7, these
limitations are not retroactive to any Efficiency Curve Price Adjustments that
occurred in 2004. Any previous Efficiency Curve Price Adjustments that occurred
for a specific Subscriber Unit model do not count towards these limitations.



  2.6.7   To address transitional issues resulting from the implementation of
new Subscriber Unit tier criteria definitions and guiding principles set forth
above, Nextel and Motorola agree that Subscriber Unit models that have already
received ECPAs prior to January 1, 2005 (“Prior ECPAs”) will be treated as
follows:

Nextel and Motorola Confidential
Page 6 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.



  -   Prior ECPAs count toward lifetime limitation of [*] ECPAs (i.e.,
carry-forward historical count for purposes of lifetime allowable ECPAs)     -  
Prior ECPAs do not count toward the limitation of [*] ECPAs in a specific tier
classification (i.e., fresh start, do not carry-forward historical count for
purposes of per tier classification allowable ECPAs).     -   Subscriber Units
that were classified as Mid-Tier Units in 2003 and 2004 and that will now be
reclassified as Low-Tier Units in 2005 [*], will become eligible for a Low-Tier
ECPA [*] after November 6, 2004 (i.e., May 6, 2005). If a Low-Tier ECPA occurs
prior to [*], these models will not qualify for the ECPA but will be eligible
for the subsequent Low-Tier ECPAs when they occur.



  2.6.8   After a Subscriber Unit model has received [*] Efficiency Curve Price
Adjustments in a specific Subscriber Unit model’s tier classification, the model
will be reclassified to the next lower tier classification for purposes of
Efficiency Curve Price Adjustments and all of the model’s volume from then
forward will count towards the achievement of Efficiency Curve Price Adjustments
in the model’s new tier classification. All of the model’s previous unit volume
accumulated in the higher tier classification will remain in the cumulative unit
volumes of the higher tier.     2.6.9   If a Subscriber Unit model is
reclassified pursuant to Section 2.6.8 above, it will not be eligible for an
Efficiency Curve Price Adjustment in its new tier for a period of 6 months from
the date it is reclassified and all of the Subscriber Unit volume for the
reclassified model will count in the new tier from the date of the
reclassification.     2.6.10   The Parties agree to discuss Efficiency Curve
Price Adjustments in good faith when a specific Subscriber Unit misses an
Efficiency Curve Price Adjustment by less than thirty (30) days, especially in
those cases where a Subscriber Unit is Ship Acceptance delayed due to no
material fault of Nextel.



  f.   Section 2.7 “Benchmarking Process” is modified by adding the following
new subsection:         “Section 2.7.4 Implementation of 2004 Subscriber Unit
Benchmarking         Nextel and Motorola have completed the 2004 Benchmarking
process and, as a result, Nextel and Motorola agree to implement pricing and/or
promotional adjustments as follows:

Nextel and Motorola Confidential
Page 7 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.



  1.   With the exception of the [*], the pricing adjustments detailed in Table
A will be effective January 1, 2005. Except as stated and agreed in paragraphs 2
and 5 (below), the purchase rebates (“Purchase Rebate(s)” or “PR(s)”) for the
[*] will be effective beginning with purchase orders submitted on or after
March 1, 2005 and will be made available to Nextel as cash rebates on Subscriber
Unit purchases. The cash rebates will be triggered by shipment of the Subscriber
Units from Motorola to Nextel, Nextel Customers, Nextel dealers or Nextel agents
in Nextel’s distribution network. These Purchase Rebates will be provided in the
form of cash rebates to Nextel on the Motorola monthly credit memo and in the
Rebate File for the month that the Subscriber Units are shipped to Nextel,
Nextel Customers, Nextel dealers, or Nextel agents in Nextel’s distribution
network). The Purchase Rebate amounts per Subscriber Unit shipped will be a
calculated amount based on a percentage reduction from the then current
Pre-Benchmarking NTE or BPP, net of any Efficiency Curve Price Adjustments. The
percent reductions are as specified below in Table A.

[*]



  2.   For purposes of determining eligibility of the models for Efficiency
Curve Price Adjustments pursuant to Section 2.6.5, the models in Table A that
were initially Motorola Ship Accepted prior to September 1, 2004 and will be
receiving either a reduction in price (a Benchmark Price Adjustment) on
January 1, 2005 per Table A or PRs beginning with purchase orders submitted on
or after March 1, 2005 per Table A will become eligible for ECPAs in 2005 [*]
months after August 15, 2004 with the exception of the [*] will be eligible for
ECPAs in 2005 [*] months after November 6, 2004. However, to the extent that
purchases exceed the quantities indicated in Table B during the period between
January 1, 2005 and April 3, 2005, such incremental purchase quantities shall
qualify and be eligible for Purchase Rebates.     3.   Intentionally Blank    
4.   So long as the [*] are generating Purchase Rebates as defined in this
section 2.7.4, the Efficiency Curve Price Adjustment will be applied to the then
current Pre-Benchmarking NTE or BPP, net of any Efficiency Curve Price
Adjustments. The Purchase Rebates shall be equal to the then current
Pre-Benchmarking NTE or BPP, net of any Efficiency Curve Price Adjustments,
times the aforementioned percentage reductions for each handset (as defined in
Table A of this section 2.7.4). Purchase Orders for the aforementioned handsets
will be placed by Nextel at the then current Pre-Benchmarking NTE or BPP, net of
any Efficiency Curve Price Adjustments.



  5.   In the period between January 1, 2005 and April 3, 2005, Nextel agrees to
purchase Subscriber Units as set forth in Table B in quantities no less than

Nextel and Motorola Confidential
Page 8 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.

the quantities indicated in Table B. Nextel agrees to submit non-cancelable
purchase orders for the total unit quantities indicated on Table B, by month and
by model, no later than the earlier of ten (10) business days from execution of
this Amendment 7 or January 1, 2005. To the extent that purchases exceed the
quantities indicated in Table B during the period between January 1, 2005 and
April 3, 2005, such incremental purchase quantities shall qualify and be
eligible for Purchase Rebates.

[*]



  6.   Section Intentionally Left Blank     7.   Provided that Nextel meets the
purchase commitments set forth in paragraph 5 (above), Motorola agrees to make
available to Nextel various manufacturer’s end user rebate programs totaling a
combined maximum value not to exceed [*], that will be available for use for
Subscriber Units shipped between April 4, 2005 and December 31, 2005 (the
programs to be reasonably spread over the period at Nextel’s discretion). The
mix of programs to be similar to the mix of programs in 2004, unless mutually
agreed otherwise. The aforementioned Manufacturer’s Rebate Programs will be
designed to drive the volume and mix requirements set forth in Table C. In the
event that a Nextel commitment is not met as specified in Table C (i.e. any
shortfalls to minimums or excesses to maximums), Nextel will reimburse to
Motorola funds expended by Motorola pursuant to this Section (Section 2.7.4,
paragraph 7) on a pro-rata basis as specified in Table C. In the event that a
reimbursement is due to Motorola, such reimbursement will be settled on the
January 2006 wire (which includes shipments and activity ending December 31,
2005). The Parties hereby agree that the dollar amounts specified in Table C
represent fair and reasonable approximation of the reimbursement of dollar
amounts that would be incurred by Motorola in the event Nextel fails to meet its
purchase commitment as set forth in Table C and that such amounts do not
constitute a penalty. The Subscriber Roadmap shall be divided into two parts,
the 2005 first half Subscriber Roadmap and the 2005 second half Subscriber
Roadmap. The Parties shall mutually agree to the 2005 first half Subscriber
Roadmap by January 15, 2005 and the 2005 second half Subscriber Roadmap by
March 1, 2005. In the event that the Parties are unable to reach final agreement
on either the 2005 first half or 2005 second half Subscriber Roadmap by the
dates set forth above, then each Total Payment Cap contained in Table C below
shall be reduced by [*] for each failure. For example, if the Parties are able
reach agreement on the 2005 first half Subscriber Roadmap and unable to agree to
the 2005 second half Subscriber Roadmap by March 1, 2005 then each Total Payment
Cap below shall be reduced to [*]. The Subscriber Roadmap shall include but not
be limited to design and performance specifications, ship dates and other items
covered by the current MRD process and

Nextel and Motorola Confidential
Page 9 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.

supporting documentation. As part of the 2005 Subscriber Roadmap process, the
Parties must mutually agree to any Subscriber Unit end of life decisions.

                            TABLE C: Purchase Commitment for 2005         # of
Units Committed     Shortfall Payment     Total Payment     Commitments    
(min.)     per Unit     Cap    
Aggregate Volume
    [*]     [*]     [*]    
Minimum
                     
Commitment
                     

                                        Excess Volume           Commitments    
# of Units Maximum     Payment Per Unit     Total Payment Cap    
Lower-End**Model
    [*]     [*]     [*]    
Maximum
                     
Commitment
                     



--------------------------------------------------------------------------------

*   [*], Nextel commits to purchase a total quantity of [*] Handset Units in
2005, otherwise the commitment is reduced to [*] Handset Units in 2005. Any
Subscriber Unit volume in excess of the Aggregate Volume Minimum Commitment ([*]
units as noted above) shall be added (unit for unit) to the Lower-End Model
Maximum Commitment [*]. For example, if Nextel exceeds the Aggregate Volume
Minimum Commitment by [*] units, then the Lower-End Model Maximum Commitment
will be increased by [*] units.   **   [*].



  g.   Section 2.7.1 “Benchmarking Process Framework Overview” is modified by
replacing the words “Eligible Post-Paid Handset Unit” with the words “Eligible
Subscriber Unit”.     h.   Section 2.7.1 “Benchmarking Process Framework
Overview” is modified by replacing its subsection 1 in its entirety with the
following:         “1. Motorola and Nextel will provide relevant,
non-confidential data, comparing the wholesale price of the indicated Eligible
Subscriber Unit model against one or more appropriate, comparable handset models
of similar features, functionality, and form factor, sold during the same time
frame under reasonably equivalent terms and conditions (including unit volumes),
in the same geographic market (the “Comparison Group”). As part of the
Benchmarking Process, the Parties will also consider appropriate adjustments to
the efficiency curve thresholds or percentage rate adjustments for determining
the Efficiency Curve Pricing Adjustment for the respective tiers of phones.



  i.   The following section is modified by adding a new subsection 5 as
follows:

Nextel and Motorola Confidential
Page 10 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.

“5. After the Comparison Group has been selected and agreed upon by Nextel and
Motorola in accordance with the process set forth above for each Eligible
Subscriber Unit model (excluding Special Category Subscriber Units), the Parties
will mutually agree on an adjustment to the wholesale price of the Comparison
Group Subscriber Units in the Comparison Group to account for differences,
including, but not limited to form factor, features, displays, memory, data
speed, multi-mode, cameras, media players, antenna type, speakerphone,
on-network walkie-talkie, non-iDEN RF connectivity solutions, lens quality,
finish, and degree of Mil-Spec. After the benchmarked Subscriber Unit model
wholesale pricing has been adjusted to account for the aforementioned
differences, the average wholesale price of the relevant Comparison Group
Subscriber Units shall be calculated and compared to the current Base Package
Price of the Eligible Subscriber Unit model.”



  j.   Section 2.8 “Soft Launch Handsets for Initial Launch” is modified by
replacing the words “Eligible Post-Paid Handset Unit” with the words “Handsets
Units”.



  3.   Additional Terms and Conditions         Motorola and Nextel agree that
the following provision will be added to the Handset Term Sheet:        
“Section 19 Volume Rebate Incentive (VRI) for 2005



  19.1   Nextel is to receive volume incentive rebates in accordance with
Section 19.4 below once the total revenue to Motorola for Motorola’s sales to
Nextel, Nextel Customers, Nextel dealers, or Nextel agents in Nextel’s
distribution network for Motorola handsets (defined in Section 19.2 below)
exceeds [*] for January 1 through December 31, 2005 (“the Period”). This 2005
volume rebate incentive shall not be applicable to future calendar years except
as agreed to in writing by the Parties.     19.2   Handset Sales is defined as
the handset pricing as invoiced to Nextel less co-op or other new and/or
incremental rebates, promotions, discounts or price adjustments (including but
not limited to all Efficiency Curve Price Adjustments pursuant to Section 2.6).
Notwithstanding the foregoing, Purchase Advance credits applied to invoiced
prices pursuant to Section 2.5 will not be subtracted from the invoiced price
for purposes of calculating the Handset Sales.     19.3   Except as set forth
below, all handset models are eligible for the 2005 volume rebate incentive
program unless otherwise agreed by the Parties from time to time. Items excluded
from the calculation of Handset Sales are data devices (such as the iO1000, or
the iM1100, but not the i30 Board product or the im240 products), returned
items, items passed through at

Nextel and Motorola Confidential
Page 11 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.

cost, SIM card, Nextel specified collateral/packaging items, all associated pick
fees, and customer provided third party products. Handset shipments excluded
from the Handset Sales calculation are soft-launch units, seed stock units,
appearance models, units re-sold or shipped to another carrier or any other
units as are mutually agreed upon in writing by the Parties. Payment of all
earned rebates will coincide with December invoicing transactions scheduled for
settlement in January 2006.



  19.4   In the Period, the volume rebate incentive amounts for handsets will be
earned in accordance with the following:

         
Adjusted Handset
Sales Range
      Rebate Earned
 
       
>= [*]
      [*] of sales in this range
 
       
>= [*]
      [*] of sales in this range



  19.5   As a further condition of any rebate payments under this volume rebate
incentive program, Nextel agrees that it will provide Motorola reports of total
monthly inventory levels (retail, warehouse and Nextel owned handsets in
transit) at the same time the Monthly Purchase Forecast is due and providing
information by product model and product model derivatives (ex: color, limited
edition).



  19.6   Nextel agrees that its average inventory for iDEN handsets (i.e.,
retail, warehouse, and Nextel owned handsets in transit) during the last three
months of the Period (October, November, and December 2005) will not exceed [*]
units in order for Nextel to be eligible for VRI, except as the Parties mutually
agree is reasonable due to market and business conditions.”

EXHIBITS

Exhibit B-3      Boost Handset Model Pricing Menu
Exhibit B-4      Non-Boost Handset Model Pricing Menu

4. Ratification

Except as specifically stated in this Amendment, the Handset Term Sheet is, in
all other respects, ratified, confirmed and continues in full force and effect.

5. Authority

Each party hereto represents and warrants that: (i) it has obtained all
necessary and requisite approvals, consents and authorizations of third parties
and governmental authorities to enter into this Amendment and to perform and
carry

Nextel and Motorola Confidential
Page 12 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended. 0

out its obligations hereunder; (ii) the persons executing this Amendment on
behalf of each party have express authority to do so, and, in so doing, to bind
the party thereto; (iii) the execution, delivery, and performance of this
Amendment does not violate any provision of any bylaw, charter, regulation, or
any other governing authority of the party; and, (iv) the execution, delivery
and performance of this Amendment has been duly authorized by all necessary
partnership or corporate action and this Amendment is a valid and binding
obligation of such party, enforceable in accordance with its terms.

[next page is signature page]

IN WITNESS WHEREOF, Motorola and Nextel have entered into this Amendment as of
the Effective Date first written above.

                      MOTOROLA INC.       NEXTEL COMMUNICATIONS INC.    

                   
By:
  /s/ Charles F. Wright       By:   /s/ Brian Meadows    

                   
Name:
  Charles F. Wright       Name:   Brian Meadows    
Title:
  Senior Vice President       Title:   Senior Vice President    

Nextel and Motorola Confidential
Page 13 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.

Exhibit B-3
Boost Handset Model Pricing Menu

[*]

Nextel and Motorola Confidential
Page 14 of 15

 



--------------------------------------------------------------------------------



 



*confidential portions omitted and filed separately with the commission pursuant
to an application for confidential treatment pursuant to rule 24b-2 under the
securities exchange act of 1934, as amended.

Exhibit B-4
Boost Handset Model Pricing Menu

[*]

Nextel and Motorola Confidential
Page 15 of 15

 